ACCEPTED
                                                                             05-17-00849-CV
                                                                   FIFTH COURT OF APPEALS
                                                                             DALLAS, TEXAS
                                                                          1/31/2018 12:47 PM
                                                                                  LISA MATZ
                                                                                      CLERK

                               NO. 05-17-00849-CV

                                                             FILED IN
                           IN THE COURT OF APPEALS    5th COURT OF APPEALS
                                                          DALLAS, TEXAS
                   FOR THE FIFTH DISTRICT OF TEXAS   01/31/2018 12:47:04 PM
                                                            LISA MATZ
                                DALLAS, TEXAS                 Clerk




                    LAW OFFICE OF THOMAS J. HENRY
                                       v.
                           JONATHAN CAVANAUGH


APPELLEE’S UNOPPOSED MOTION TO PRESENT ORAL ARGUMENT


Jack G. B. Ternan
State Bar No. 24060707
jt@ternanlawfirm.com
Ternan Law Firm, PLLC
1400 Preston Road, Suite 400
Plano, Texas 75093
Telephone: (972) 665-9939
Facsimile: (972) 476-1361

Counsel for the Appellee
Jonathan Cavanaugh
      Jonathan Cavanaugh, Appellee in this Court and Defendant in the Trial Court,

files this Unopposed Motion to Present Oral Argument (“Motion”), as follows:

      This cause is set for oral argument on February 21, 2018, at 1:00 p.m. Counsel

for Appellant will be presenting oral argument for the Appellant. Appellee did not

request oral argument in his brief, and the clerk has informed counsel for Appellee

that a motion requesting oral argument is required in order for Appellee to respond

to the oral argument of Appellant. Accordingly, Appellee requests leave to present

oral argument in response to Appellant’s oral argument on February 21, 2018.

      Counsel for the Appellant does not oppose the request for oral argument.


                                       PRAYER

      For the foregoing reasons, Cavanaugh requests that the Court grant the

Motion, grant leave to present oral argument, and award Cavanaugh such other and

further relief to which he is justly entitled at law or in equity.

      Dated: January 31, 2018




                                         Respectfully submitted,




APPELLEE’S UNOPPOSED MOTION
TO PRESENT ORAL ARGUMENT                                                          2
                      By:     /s/ Jack G. B. Ternan
                        Jack G. B. Ternan
                        State Bar No. 24060707
                        jt@ternanlawfirm.com
                        TERNAN LAW FIRM, PLLC
                        1400 Preston Road, Suite 400
                        Plano, Texas 75093
                        Telephone: (972) 665-9939
                        Facsimile: (972) 476-1361

                        ATTORNEY FOR APPELLEE
                        JONATHAN CAVANAUGH




APPELLEE’S UNOPPOSED MOTION
TO PRESENT ORAL ARGUMENT                               3
                         CERTIFICATE OF SERVICE

       This is to certify that on the 31st day of January, 2018, the foregoing was
electronically filed with the Clerk of the Court using the e-filing system, which will
send notification of such filing to all counsel of record.

                                              /s/ Jack G. B. Ternan
                                               Jack G. B. Ternan




APPELLEE’S UNOPPOSED MOTION
TO PRESENT ORAL ARGUMENT                                                            4